 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DONALD CANFIELD,                                    No. 2:18-CV-1092-DMC-P
12                        Plaintiff,
13            v.                                          ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
15    REHABILITATION, et al.,
16                        Defendants.
17

18                   Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

19   42 U.S.C. § 1983. Pending before the court is plaintiff’s motion for the appointment of counsel

20   (ECF No. 13).

21                   The United States Supreme Court has ruled that district courts lack authority to

22   require counsel to represent indigent prisoners in § 1983 cases. See Mallard v. United States Dist.

23   Court, 490 U.S. 296, 298 (1989). In certain exceptional circumstances, the court may request the

24   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). See Terrell v. Brewer, 935

25   F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

26   A finding of “exceptional circumstances” requires an evaluation of both the likelihood of success

27   on the merits and the ability of the plaintiff to articulate his claims on his own in light of the

28   complexity of the legal issues involved. See Terrell, 935 F.2d at 1017. Neither factor is
                                                         1
 1   dispositive and both must be viewed together before reaching a decision. See id. In Terrell, the

 2   Ninth Circuit concluded the district court did not abuse its discretion with respect to appointment

 3   of counsel because:

 4                  . . . Terrell demonstrated sufficient writing ability and legal knowledge to
                    articulate his claim. The facts he alleged and the issues he raised were not
 5                  of substantial complexity. The compelling evidence against Terrell made it
                    extremely unlikely that he would succeed on the merits.
 6
                    Id. at 1017.
 7

 8                  In the present case, the court does not at this time find the required exceptional

 9   circumstances. Plaintiff asserts appointment of counsel is warranted because he has a limited

10   education, limited funds, and is incarcerated. These constitute the ordinary circumstances of

11   many prisoners, not exceptional circumstances as would permit the appointment of counsel.

12   Plaintiff also states that he will be unable to obtain discovery without the assistance of counsel.

13   This is not true because pro se litigants have access to the same rules and mechanisms for

14   obtaining discovery as attorneys. A review of the docket reflects that plaintiff is able to

15   sufficiently articulate his claims on his own. Further, the court cannot say at this stage of the

16   proceedings before plaintiff has filed an operative complaint that passes screening whether there

17   is any particular likelihood of success on the merits. Finally, based on the allegations regarding

18   denial of adequate medical care in the original complaint which the court found to be insufficient,

19   it does not appear that the claims and issues involved in this case are overly complex.

20                  Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for the
21   appointment of counsel (ECF No. 13) is denied.

22

23   Dated: June 5, 2019
                                                            ____________________________________
24                                                          DENNIS M. COTA
25                                                          UNITED STATES MAGISTRATE JUDGE

26
27

28
                                                        2
